Title: To Benjamin Franklin from Dumas, 17 December 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Honoured & dear Sir,
at the Hague 17th. Dec. 1779
After having received & taken for myself copies of the inclosed Letters, which were sent me under a cachet volant, I have no more time left than is necessary for closing & sending this away.
This only I must add, that I can’t help thinking the Commodore as perfectly in the right, as others in the wrong by certain arrangements which, between ourselves, I cannot like, & still less the last proposal, which appears to me an Insult offered not only to the Commodore but also to the U.S.
I am with great respect, Honoured & dear Sir your most humble & obedient servant
Dumas
His Exc. B. Franklin.
At the request of Capt. Jones I join a Copy of his Certificate &c in behalf of Mr. Jackson an English Pilot.
 Notation: Dumas. inclosing Capt. Jones’s Certificate—Decr. 11. 1779